ORDER
PER CURIAM.
This is an appeal from the trial court’s order- sustaining respondent’s motion to dismiss on the grounds of a prior pending action in a court of concurrent jurisdiction. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).